IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-84,066-01



                        EX PARTE JUAN BALDERAS, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
         IN CAUSE NO. 1412826 IN THE 179 TH DISTRICT COURT
                         HARRIS COUNTY



       Per curiam.


                                          ORDER

       In March 2014, a jury found applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions, the trial court sentenced him to death.1 On June 24, 2015, the State filed in this

Court its brief on applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b),



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                     Balderas - 2

and because the trial court timely granted applicant an extension, applicant’s initial

application for a writ of habeas corpus was due to be filed in the trial court on or before

November 6, 2015. However, counsel thereafter sought an extension from this Court

pursuant to Article 11.071 § 4A. This Court determined that counsel had shown good

cause for the request, and it granted applicant until January 15, 2016 to file the

application in the trial court. Ex parte Balderas, No. WR-84,066-01 (Tex. Crim. App.

Nov. 5, 2015)(not designated for publication).

       It has now been more than a year since the application was due in the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within

180 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.




Do Not Publish